DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2018/0283905 to Werth et al teaches generating virtual sensor signals using weighted sums of neighboring magnetic field sensors.
PGPUB 2016/0313752 to Przybylski teaches using thermodynamic blocks to calculate or estimate data points not sampled by a building management system.
Extending the virtual refrigerant charge sensor (VRC) for variable refrigerant flow (VRF) air conditioning system using data-based analysis method, to Li et al teaches generating a virtual sensor in a VRF system for predicting refrigerant charge.
Applicants admitted prior art teaches that VRF systems can include older, imprecise and/or inaccurate sensors and installation of new sensors can be costly.
The prior art of record does not teach or suggest either individually or in combination, applying timing weights to a subset of sensor data samples to generate a virtual sensor having a higher resolution than those data samples and controlling a VRF based on the output of the virtual sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.